 


116 HRES 1033 EH: A resolution Condemning acts by the People’s Republic of China and the Government of the Hong Kong Special Administrative Region that violate fundamental rights and freedoms of Hong Kong residents as well as acts that undermine Hong Kong’s high degree of autonomy.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1033 
In the House of Representatives, U. S., 
 
November 18, 2020 
 
RESOLUTION 
A resolution Condemning acts by the People’s Republic of China and the Government of the Hong Kong Special Administrative Region that violate fundamental rights and freedoms of Hong Kong residents as well as acts that undermine Hong Kong’s high degree of autonomy. 
 
 
Whereas the Government of the People’s Republic of China (PRC) is legally bound to guarantee the civil liberties of the people of Hong Kong through 2047 and the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong (hereafter the Joint Declaration), in which the People’s Republic of China committed that for 50 years, the basic policies would remain unchanged, including keeping the social and economic systems in Hong Kong unchanged; Whereas Article 39 of the Basic Law of Hong Kong mandates that: The provisions of the International Covenant on Civil and Political Rights, the International Covenant on Economic, Social and Cultural Rights, and international labour conventions as applied to Hong Kong shall remain in force and shall be implemented through the laws of the Hong Kong Special Administrative Region.; 
Whereas the Joint Declaration states that Rights and freedoms, including those of the person, of speech, of the press, of assembly, of association, of travel, of movement, of correspondence, of strike, of choice of occupation, of academic research and of religious belief will be ensured by law in the Hong Kong Special Administrative Region and that those rights are reiterated in Chapter III of the Basic Law; Whereas Chapter III of the Basic Law of Hong Kong guarantees Hong Kong residents other specific rights and freedoms, including— 
(1)freedom of speech, of the press, and of publication; (2)freedom of association, of assembly, of procession, and of demonstration; 
(3)the right and freedom to form and join trade unions and to strike; (4)freedom from arbitrary or unlawful arrest, detention, or imprisonment; 
(5)freedom from arbitrary or unlawful search of, or intrusion into, a Hong Kong resident’s home or other premises; (6)freedom and privacy of communication; 
(7)freedom of movement within the Hong Kong Special Administrative Region (HKSAR); (8)freedom of emigration to other countries and regions; 
(9)freedom of conscience; and (10)the right to institute legal proceedings in the courts against the acts of the executive authorities and their personnel; 
Whereas the PRC National People’s Congress Standing Committee (NPCSC) has inserted a national security law directly into Annex III of the Basic Law of Hong Kong, and said national security law is purportedly intended to prevent and punish acts of separating the country, subverting state power, and organizing terroristic activities; Whereas said action is a flagrant violation of Hong Kong’s autonomy and rule of law in that Article 18 of the Basic Law provides that laws included in Annex III are confined to those relating to defense and foreign affairs as well as other matters outside the limits of the autonomy of the Region as specified by this Law ; 
Whereas Article 11 of the Joint Declaration states that The maintenance of public order in the Hong Kong Special Administrative Region will be the responsibility of the Government of the Hong Kong Special Administrative Region; Whereas the national security law promulgated by the NPCSC violates Article 11 of the Joint Declaration by establishing PRC entities in Hong Kong with powers over public order; 
Whereas Article 23 further specifies that [Hong Kong] shall enact laws on its own to prohibit any act of treason, secession, sedition, subversion against the Central People’s Government ; Whereas through a similar abuse of Annex III of the Basic Law of Hong Kong, the PRC Government caused the adoption of the National Anthem Law in Hong Kong, which curtails the freedom of speech and carries a maximum sentence of 3 years, mirroring the extent of sentence under the People’s Republic of China Criminal Law; 
Whereas the PRC Government’s repeated and heavy-handed actions to undermine the rule of law in Hong Kong and Hong Kong’s high degree of autonomy will only further escalate the ongoing protests and increase public disapproval of the PRC and the HKSAR Government, jeopardizing Hong Kong’s future as an open and prosperous international city;  Whereas the full Chinese-language text of the national security legislation was not revealed until the Hong Kong Chief Executive promulgated the law in Hong Kong at 11 p.m. on June 30, 2020, making it only the second law since 2008 that the NPCSC has passed without releasing a draft for public comment; and 
Whereas the imposition of this national security legislation, which undermines the established rights and freedoms of Hong Kong residents provided in the Joint Declaration and the Basic Law, constitutes a violation of commitments made by the PRC under international law: Now, therefore, be it  That the House of Representatives—  
(1)underscores that democratic societies around the world stand in solidarity with the people of Hong Kong, who face grave threats to their inviolable rights and freedoms; (2)condemns the action by the People’s Republic of China’s National People’s Congress to advance national security legislation for Hong Kong through irregular procedures, which constitutes a violation of the letter and spirit of the Joint Declaration, and the Basic Law which is the implementing document of the Joint Declaration; 
(3)asserts that such actions by the People’s Republic of China undermine its credibility within the international community, including the People’s Republic of China’s credibility in honoring its commitments to international agreements and respecting internationally recognized human rights; (4)calls on the People’s Republic of China to immediately rectify provisions of the national security law inconsistent with the Joint Declaration and other provisions of the Basic Law including— 
(A)the judicial processes for national security cases; and (B)the law’s asserted extraterritorial jurisdiction; and 
(5)advises the President, the Secretary of State, and the Secretary of Treasury to coordinate with allies and partners to respond to developments in Hong Kong, including by— (A)appointing a United Nations Special Envoy for Hong Kong; 
(B)encouraging all relevant United Nations special rapporteurs to closely monitor and report on People’s Republic of China’s policies in Hong Kong, including the Special Rapporteur on freedom of opinion and expression, the Special Rapporteur on freedom of peaceful assembly and of association, the Special Rapporteur on human rights defenders, the Special Rapporteur on the independence of judges and lawyers, the Special Rapporteur on the promotion and protection of human rights and fundamental freedoms while countering terrorism, the Special Rapporteur on torture, and the Working Group on arbitrary detention; (C)providing Hong Kong residents who face well-founded fears of persecution an opportunity to emigrate from, or not be compelled to return to, Hong Kong; 
(D)condemning the People’s Republic of China for promulgating national security legislation in Hong Kong which contravenes the Joint Declaration and the Basic Law; and (E)establishing other measures, including economic sanctions, to hold the People’s Republic of China accountable for contravention of international law and human rights norms with respect to Hong Kong. 
 
Cheryl L. Johnson,Clerk. 
